Citation Nr: 0019873	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972, with a tour of duty in the Republic of Vietnam from 
August 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

The Board remanded this case to the RO for further 
development in August 1996.  In a May 1997 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  The veteran appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  In a November 1998 memorandum decision, the Court 
vacated the Board's May 1997 decision and remanded the matter 
back to the Board for readjudication.  

Subsequently, in a May 1999 decision, the Board reopened the 
veteran's claim but denied the claim on its merits.  The 
veteran appealed this decision to the Court.  In a Joint 
Motion for Remand dated in November 1999, the veteran's 
representative and the Secretary of Veterans Affairs 
(Secretary) asserted that the Board's May 1999 decision 
should be vacated and remanded back to the Board for further 
development and adjudication.  The Court granted this motion 
in November 1999, and the case has since been returned to the 
Board.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's representative and the Secretary 
predicated their Joint Motion for Remand on the basis that a 
fuller analysis of the evidence of the veteran's 
participation in combat with the enemy, or lack thereof, was 
warranted in view of VAOPGCPREC 12-99 (October 18, 1999).  In 
this precedent opinion, the VA Office of General Counsel 
indicated that, although evidence of participation in a 
"campaign" during the Vietnam War, as shown in the 
veteran's military records, often does not establish that a 
veteran engaged in combat since a campaign ordinarily would 
encompass both combat and non-combat activities, evidence of 
participation in a particular campaign must be considered in 
relation to the other evidence of record prior to a 
determination of whether a veteran participated in combat 
with the enemy.  

Since VAOPGCPREC 12-99 was issued following the Board's prior 
decision, the Board concludes that the veteran should have an 
opportunity to provide evidence and argument on this matter 
so as not to be prejudiced by any further action by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
his representative and request that the 
veteran provide specific details as to 
all stressful incidents in service that 
would have arisen from his claimed 
participation in combat with the enemy 
and might be causally related to his 
current PTSD.  The veteran should be 
requested to provide, to the fullest 
extent possible, specific names of 
persons involved, places of the events, 
dates of the events, and any other 
relevant information.  He should also be 
requested to submit, if possible, 
statements or affidavits from individuals 
with contemporaneous knowledge of the in-
service events that he has described.  

2.  If the veteran provides further 
specific information, the RO should then 
review the claims file and make a list of 
all stressors and combat activities 
alleged by the veteran.  The RO should 
send this list and copies of any 
supporting military records to the United 
States Armed Services Center for Research 
of Unit Records (Unit Records Center), 
which should be requested to attempt to 
verify any specific in-service events 
described by the veteran, as well as 
claimed participation in combat with the 
enemy.  

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


